Citation Nr: 9916671	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bronchial asthma preexisted his entry into 
active service.

3.  There was no increase in disability during the veteran's 
period of active service.


CONCLUSION OF LAW

Preexisting bronchial asthma was not aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  However, the veteran must first show that his claim 
for service connection is well grounded.  As a preliminary 
matter, the Board finds that the veteran's claim is well 
grounded in that it is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  The Board 
further finds that all facts have been fully developed and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  This presumption exists only 
when there has been an induction examination in which the 
claimed disability was not noted or recorded.  A reported 
history of preservice existence of such conditions does not 
constitute a notation of such conditions.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  An intermittent or temporary 
flare-up during service of a preexisting injury or disease 
does not constitute aggravation, but rather the underlying 
condition must have worsened before aggravation may be found.  
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

The veteran believes that his preexisting bronchial asthma 
was aggravated during active service, possibly due to 
exposure to tear gas.  The service medical records reflect 
that he was admitted to the hospital in March, May, and June 
1951 for chronic bronchitis.  In July 1951, he was 
hospitalized for approximately one month due to severe 
asthma.  The veteran was discharged from active duty due to 
the diagnosis of severe, perennial asthma.  The disability 
was determined to have preexisted service and to have not 
been aggravated by service.

A pulmonary function test performed in April 1978 at Clark 
Hospital showed moderate obstructive pulmonary defect.  A 
June 1978 letter from William B. Clark, Jr., M.D., stated 
that he considered the veteran to be totally disabled due to 
asthma and emphysema.  Another letter in March 1989 
reiterated that he believed the veteran to be totally 
disabled.  Private hospital records show that the veteran was 
hospitalized in January 1988 due to difficulty with breathing 
and that he was diagnosed with status asthmaticus and 
bronchitis.  It was noted that the veteran was on constant 
oral medication and steroids for his asthma.

Private medical records from Christopher B. Howerton, M.D., 
dated May 1989, disclose that the veteran had asthma and 
chronic bronchitis since the age of sixteen.  He did fairly 
well until the age of 19, when he was in the Army and 
required hospitalization.  Thereafter, he developed chronic 
problems, such as wheezing, shortness of breath, and 
coughing.  He had recently been hospitalized in 1986 and 
1988.  He presently could not walk one block and had been 
receiving disability benefits for 11 years.  Dr. Howerton's 
impression was that the veteran had a disease most consistent 
with chronic asthmatic bronchitis and that the veteran would 
continue to have chronic respiratory problems and limited 
functioning.

At a VA examination in February 1994, the veteran related a 
history of asthma attacks twice weekly, with outpatient 
treatment two to three times a month for acute attacks, and 
emergency treatment every six months.  Objective findings 
included expiratory wheezing, productive cough, and shortness 
of breath with exertion.  The veteran underwent a pulmonary 
function test and was diagnosed with asthma.

A private radiologist report from May 1994 revealed mild 
overinflation of the veteran's lungs consistent with 
obstructive airway changes.  In February and August 1996, x-
rays showed clear lung fields and a stable appearance of the 
chest.  Private medical records show that the veteran 
received treatment regularly throughout 1994, 1995, and 1996 
for asthma attacks and asthma related complaints such as 
productive cough, wheezing, and bronchospasms.  He was also 
diagnosed with chronic obstructive pulmonary disease and 
bronchitis.

Private hospital records show that the veteran was treated at 
the emergency room in January 1994 due to complaints of 
shortness of breath.  He was assessed with bronchospasm.  In 
August 1996, he was again treated in the emergency room for 
an asthma attack and he was admitted to the hospital later 
that month with acute bronchitis.

As noted, a veteran is presumed to have entered into active 
service in sound condition.  In the present case, the Board 
recognizes that the veteran's induction examination is not 
available for review; however, the Board finds that the 
presumption of soundness has been overcome.  In so finding, 
the Board relies upon numerous statements by the veteran in 
which he expresses that his asthma preexisted service.  In 
fact, the veteran has claimed entitlement to service 
connection based solely upon the theory of aggravation.  In 
addition, upon a review of private medical records, it is 
apparent that the veteran, in seeking treatment for his 
disability, reported that his asthma preexisted service.  
Therefore, the Board must now determine whether the veteran's 
preexisting bronchial asthma was aggravated by active 
service.

Based upon the evidence of record, the Board finds that the 
veteran's asthma did not undergo a chronic worsening or an 
increase of the underlying disability.  In particular, the 
Board notes that the veteran served only five months of 
active duty and that he was first hospitalized shortly after 
entering active service.  Moreover, although he was 
hospitalized four times for respiratory disorders, he was 
only diagnosed with asthma during the last admission.  
Furthermore, the diagnosis of asthma described it as 
perennial, or seasonal, suggesting that it was a periodic 
exacerbation of symptoms.  Finally, the Medical Board, in 
processing the discharge of the veteran, apparently made the 
determination that his disability had not been aggravated by 
active service.

The Board also has taken into consideration the fact that 
there is no medical evidence of treatment for bronchial 
asthma for over 25 years following active service.  The Board 
finds that this militates against a finding of aggravation, 
as the veteran apparently did not suffer any notable symptoms 
for an extended period of time.  In addition, the recent 
medical evidence discloses that the veteran's asthma has been 
affected by the onset of other respiratory disorders, such as 
emphysema and chronic obstructive pulmonary disorder.  Based 
upon all of the evidence of record, the Board concludes that 
there was no increase in disability demonstrated during the 
veteran's active service and, as such, the veteran's claim 
for service connection for bronchial asthma must be denied.


ORDER

Service connection for bronchial asthma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

